Citation Nr: 0638779	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for ulcerative colitis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Father


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served in the Army Reserve and had active duty 
for training from July 1989 to December 1989 and active duty 
from September 1990 to May 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran does not have a qualifying chronic disability 
for the purposes of 38 C.F.R. § 3.317.

3.  The medical evidence of record does not show that the 
veteran's ulcerative colitis is related to his periods of 
active duty for training or active duty service.


CONCLUSION OF LAW

1.  Ulcerative colitis was not incurred in, or aggravated by, 
active military duty.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for ulcerative colitis, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication, a letter dated in May 2004 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  A VA examination has not been 
conducted because there is no competent medical evidence of 
ulcerative colitis in service or any medical evidence of 
record suggesting a link to the veteran's active duty 
service.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes full time duty in the Armed Forces 
performed by Reserves for training purposes.  See 38 U.S.C.A. 
§ 101(22)(A).  The term "inactive duty for training" means 
any duty prescribed for Reserves that is not full-time, such 
as, voluntary training and maintenance duties of their 
assigned units.  See 38 U.S.C.A. § 101(23).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001" was signed.  See Pub. Law 
107-103, 115 Stat. 976 (December 27, 2001).  Section 202(a) 
of the Act amended 38 U.S.C.A. 1117 to expand the definition 
of "qualifying chronic disability" (for service connection) 
to include not only a disability resulting from an 
undiagnosed illness as stated in prior law, but also any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection under 38 U.S.C.A. 
1117(d).  Section 202(a) also expanded compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, that is defined by a cluster of signs or symptoms.  
See also 38 C.F.R. § 3.317(a)(2)(ii).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that VA determines.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(2).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).


On the veteran's April 1991 redeployment medical report, he 
indicated that he had previously had stomach, liver, or 
intestinal trouble and stated that he had stomach aches 
"every now and then."  On physical examination, the 
clinical evaluation of the veteran's anus and rectum was 
deferred.  On an April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
indicated that he had stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements.  The veteran further 
reported that he "[h]as diarrhea stool intermittently.  Took 
Kaopectate [and] pepto bismol which relieves it.  No blood or 
mucus, just loose [bowel movements]; green colored.  No 
fever, chills, nausea or vomiting."

A May 1992 medical repot stated that the veteran complained 
of diarrhea and stomach trouble for the previous 2 days.  He 
stated that he felt that he had "caught a bug" while 
overseas and had been taking medication for diarrhea for the 
previous 4 months.  On observation, the veteran showed no 
sign of dehydration, had good skin turgor, and his mucus 
membranes were pink and moist.  On a February 1994 annual 
medical examination report, the veteran stated that he had 
stomach trouble and diarrhea since returning from Saudi 
Arabia in April 1991.  He reported that he had chronic 
diarrhea 6 to 8 times a day since returning from Saudi Arabia 
in 1991.  A May 1994 physical profile stated that the veteran 
had chronic diarrhea.

A March 1994 VA colonic biopsy report commented that "[t]he 
histopathologic finding[s] are consistent with but, not 
diagnostic of ulcerated colitis.  Clinical correlation is 
needed. . . . The histopathology is consistent with 
ulcerative colitis, but for that diagnosis correlation to 
clinical presentation and radiologic findings are needed."  
The report gave an operative finding of inflammatory bowel 
disease.  A March 1994 VA radiologic examination report gave 
an impression of essentially negative upper gastrointestinal 
study with a small sliding type hiatal hernia present, and an 
unremarkable small-bowel follow-through, except for rapid 
transit time.

A March 1996 VA colonic biopsy report listed ulcerative 
colitis and "rule out" Crohn's disease under clinical 
history.

A June 2000 VA outpatient medical report gave an assessment 
of ulcerative colitis.  Ulcerative colitis and inflammatory 
bowel disease have been consistently diagnosed since June 
2000.

A May 2001 VA outpatient medical report stated that the 
veteran was diagnosed with ulcerative colitis in 1991 and 
underwent colonoscopies in 1991 and 1994.

In a transcript of a December 2005 hearing before the Board, 
the veteran stated that he experienced diarrhea in active 
service, which continued after separation from active 
service.  He stated that he was treated for his symptoms by a 
private physician in June 1991, about one month after 
discharge from active duty.  The veteran stated that he 
believed his ulcerative colitis was related to military 
service because it began in Saudi Arabia and never went away.  
He stated that his symptoms began shortly after he was given 
an undocumented anthrax vaccine.

Initially, the Board notes that the veteran's DD Form 214 
shows that he served in the Southwest Asia Theatre of 
Operations from November 17, 1990 to April 27, 1991.  
Accordingly, the Board finds that he is a Persian Gulf 
veteran for VA purposes.  See 38 C.F.R. § 3.317(d)(1).

The veteran's gastrointestinal condition has been repeatedly 
diagnosed as ulcerative colitis, also referred to as 
inflammatory bowel disease.  Accordingly, the veteran does 
not have an undiagnosed illness for the purposes of 38 C.F.R. 
§ 3.317.  Furthermore, the veteran's ulcerative colitis is 
not a qualifying chronic disability.  See 38 C.F.R. § 
3.317(a)(2).  Although inflammatory bowel disease and 
irritable bowel syndrome are similarly worded, they are 
entirely separate conditions that are not related.  Irritable 
bowel syndrome is a noninflammatory disease, while ulcerative 
colitis and inflammatory bowel disease are, by nature, 
inflammatory diseases.  See Dorland's Illustrated Medical 
Dictionary, 1821 (30th ed., 2003).  Accordingly, service 
connection for ulcerative colitis is not warranted under 38 
C.F.R. § 3.317.

The veteran complained of diarrhea during inactive duty 
training in May 1992, February 1994, and May 1994 and initial 
indications of ulcerative colitis were found in March 1994.  
However, service connection is warranted only for injuries, 
not diseases, incurred during inactive duty training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  As the veteran's 
ulcerative colitis is a disease, service connection is only 
warranted if the medical evidence of record relates it to the 
veteran's periods of active duty for training or active duty 
service.  Medical evidence that relates it to his periods of 
inactive duty training is not sufficient for VA purposes.  
See Id.

The medical evidence of record does not show that the 
veteran's ulcerative colitis is related to his active 
military service.  While the veteran reported stomach aches 
and intermittent diarrhea during active duty service, no 
diagnosis of a gastrointestinal condition was made during 
active duty service.  The only medical evidence of record 
that addresses the etiology of the veteran's ulcerative 
colitis is the May 2001 VA outpatient medical report which 
stated that the veteran was diagnosed with ulcerative colitis 
in 1991.  However, the medical evidence of record shows that 
ulcerative colitis was not shown in the veteran's medical 
records until the March 1994 VA biopsy report.  Even then, 
the report did not diagnose ulcerative colitis and 
specifically stated that radiologic findings were needed.  
The subsequent March 1994 VA radiologic examination found an 
unremarkable small-bowel follow-through.  In fact, the first 
clinical diagnosis of ulcerative colitis of record is dated 
in June 2000.  Accordingly, the May 2001 report that the 
veteran was diagnosed with ulcerative colitis in 1991 is not 
substantiated by the record and is therefore not competent 
for the purposes of showing that the veteran's ulcerative 
colitis is related to active duty service.

The veteran's statements alone are not sufficient to prove 
that his ulcerative colitis is related to active duty 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his ulcerative 
colitis is related to active duty service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As there is no competent medical 
evidence of record that relates the veteran's ulcerative 
colitis to active duty service, service connection for this 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that relates the veteran's ulcerative 
colitis to active duty service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for ulcerative colitis, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


